Citation Nr: 1639734	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-08 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable rating for residuals of a right femur fracture.


REPRESENTATION

Veteran represented by:     The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to November 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for tinnitus, right knee degenerative changes, mild concussion, and right femur fracture and denied service connection for bilateral hearing loss, mental health disability, and headaches.  In August 2010, the Veteran filed a notice of disagreement with the denial of service connection for hearing loss, right knee arthritis, and right leg.  In November 2010, a statement of the case was issued with regard to these three issues.  The Veteran perfected his appeal with an April 2011 substantive appeal.

In a November 2011 decision review officer decision, service connection was granted for left ear hearing loss.

In September 2015, the Board denied the Veteran's claim for an increased initial rating for right knee degenerative joint disease and remanded the issues of service connection for right ear hearing loss and a compensable rating for residuals of a right femur fracture for further development.


FINDINGS OF FACT

1.  The Veteran's current right ear hearing loss did not manifest during service or within one year of separation from active service and is not etiologically related to his active service.

2.  The Veteran's right femur fracture has healed without resulting malunion or nonunion of the femur.



CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.655 (2015).

2.  The criteria for an initial compensable rating for residuals of a right femur fracture have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in September 2009 (right leg fracture) and March 2010 (hearing loss).

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.

VA provided relevant audiologic examinations in May 2010 and August 2011 and a separate medical nexus opinion in October 2011, but as explained below, these opinions relied on a mistaken belief that the Veteran's separation examination was his entrance examination and a later Reserve examination was his separation examination.  As such, these examinations were inadequate for VA purposes.  VA also provided relevant right leg examinations in March 2010, February 2011, and August 2011.  These examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Additional records have suggested that the Veteran may have additional symptoms such as neurological abnormalities or malunion of the femur.  In December 2015, VA attempted to schedule the Veteran for new examinations for hearing loss and right lower extremity, but he refused, indicating that he was happy with his current disability awards and evaluation.  Nevertheless, the Veteran did not submit a written withdrawal of the issues on appeal and, thus, these claims remain on appeal.  See 38 C.F.R. § 20.204.  As the Veteran failed to report for a new VA examination, the Board must rely on the evidence of record.  38 C.F.R. § 3.655(b).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Service Connection - Right Ear Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  With regard to these presumptive disabilities, service connection for may also be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions, such as hearing loss, explicitly recognized as chronic under 38 C.F.R. § 3.309 (a)).

In this case, the record does not include any evidence from within one year of the Veteran's November 1964 separation from service.  As such, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307 (a)(3).  Thus, the Board will now address whether service connection on a direct basis is warranted.

With regard to direct service connection, the record shows current right ear hearing loss sufficient to establish current impaired hearing for VA purposes.  See May 2010 and August 2011 VA examination; 38 C.F.R. § 3.385.  Additionally, he has reported in-service noise exposure, including exposure to 50 caliber machine gun and grenades.  The Veteran's DD-214 shows a military occupational specialty of pioneer and receipt of a sharpshooter badge, which is consistent with his reported in-service noise exposure and, as noted in the September 2015 remand, acoustic trauma is conceded.  Thus the first two requirements for direct service connection are met.

The remaining question is whether there is a medical nexus between that noise exposure and the Veteran's current right ear hearing loss.  To date, there is no medical evidence of record linking the Veteran's right ear hearing loss to his active duty military service.  Both the May 2010 and October 2011 VA examiners relied on the lack of a significant audiometric shift between the Veteran's entrance and separation from active service.  As noted in the September 2015 remand, no entrance examination was provided for this period of active duty service.  As such, these opinions are not probative.  VA attempted to schedule the Veteran for a new VA examination in December 2015, but he refused.  The Board acknowledges the November 2009 journal article submitted by the Veteran in March 2012, which reported experimental findings that suggested "that noise induced damage to the ear has progressive consequences that are considerably more widespread than are revealed by conventional threshold testing."  This article, however, is not probative in the current case because it does not specifically consider the circumstances of this Veteran's hearing loss.  As such, there is no adequate medical nexus opinion available.

The Veteran himself has argued that he has right ear hearing loss related to his active duty service.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case. 

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In this case, the Veteran reported that he began having trouble with his hearing after active duty and had been released to his Reserves unit.  See August 2010 notice of disagreement.  He stated that the doctor told him that he had a huge wax build up in both ears and a hole in his right ear drum.  The record does not reflect this.  Instead, audiograms performed at the time of his November 1964 separation and in December 1965, July 1969, and June 1987 during his Reserve service, continued to show normal hearing.  Moreover, the Veteran specifically denied hearing loss on his November 1964, July 1969, and June 1987 Reports of Medical History.  Additionally, an April 1989 record, well after the Veteran's separation from active service, shows treatment for otitis externa.  By May 2000 the Veteran was diagnosed with chronic right ear external otitis.  As the medical record shows normal right ear hearing for many decades following the Veteran's separation from active duty service and an intervening diagnosis of chronic right ear external otitis, the question of causation of the Veteran's current right ear hearing loss is too complex to be answered by a non-expert.  The record does not show that the Veteran has the necessary training or qualifications to address the relationship between his in-service noise exposure and his current right ear hearing loss within the context of this significant passage of time and intervening condition.  Thus, the Veteran is not competent to provide an etiological opinion in this case.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.  Increased Rating - Right Femur Fracture

The Veteran was originally granted service connection for right femur fracture in the June 2010 rating decision at issue.  He was awarded a noncompensable (0 percent) rating effective August 31, 2009.

The Board notes that the Veteran is separately service connected and rated for a right knee disability and varicose veins of the right foot and ankle secondary to this disability.  As these symptoms are already considered within the context of those ratings, they will not be considered here.  See 38 C.F.R. § 4.14.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran is currently rated under Diagnostic Code (DC) 5255 for impairment of the femur.  38 C.F.R. § 4.27.  Under this diagnostic code, an 80 percent rating is assigned for impairment of femur, fracture of shaft or anatomical neck, with nonunion, with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, DC 5255.  A 60 percent rating is assigned for impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint.  Id.  A 30 percent rating is assigned for malunion of the femur with marked knee or hip disability.  Id.  A 20 percent rating will be assigned for malunion of the femur with moderate knee or hip disability.  Id.  A 10 percent rating will be assigned for malunion of the femur with slight knee or hip disability.  Id.

In March 2010, the Veteran underwent a VA examination in conjunction with the underlying service connection claim.  At that time he reported that his right leg was a half-inch shorter than his left and he wore a quarter-inch shoe on the right foot ever since his in-service accident.  He also stated that his right knee always felt unstable and used to snap a lot, but no longer did.  Pressure changes associated with the weather made his knee hurt more.  He had not had any surgery or injections in his right knee.  He stated he has been seen for this problem but had not received any treatment or medication specifically for it.  He took indomethacin for gout in both big toes and reported that he took this medication on evenings when his knee would swell and again the following morning and his knee would be better the next day.  This happened once a week.  He reported falling two or three times in the prior year because of his knee.  He also reported pain with climbing stairs.  He had additional pain due to a back condition and left knee condition.  As a result of his right knee and back conditions, the Veteran could only lift 25 to 30 lbs.  He could walk one city block and denied difficulties with sitting or standing.  He stated that he occasionally used a cane but did not have one with him at the time of this exam.  He had a small farm and drove a tanker truck hauling soybean oil.  His son helped with the heavy farm work.  The Veteran did not report any difficulties with daily living.  Physical examination found a half-centimeter difference in the Veteran's leg length measured from anterior iliac crest to distal medial malleolus.  Thigh circumference was symmetric.  His right calf circumference was a half-centimeter larger than his left.  Toe walking, heel walking, squatting, and great toe extension was normal bilaterally.  His knee and ankle jerk reflexes were normal bilaterally.  Soft touch sensation was normal over both lower extremities.  There was no tenderness, effusion, edema, redness, heat, inflammation, abnormal movement, instability, or guarding of movement.  There was a .8 x .7 cm scar proximal to the anterior medial knee without pain, adherence to the underlying tissue, ulcerations, breakdowns, depression, elevation, or limitation of function.  There was another 1 x 1 cm scar proximal to the lateral knee without pain, adherence to the underlying tissue, ulcerations, breakdowns, depression, elevation, or limitation of function.  The Veteran had full range of extension and flexion without objective evidence of pain.  He had normal muscle strength with both flexion and extension.  Stability testing was normal.  There were no additional functional limitations of this joint, including no additional loss of range of motion during flare-ups or secondary to repetitive use of the joint time three repetitions, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.  X-rays found mild osteopenia and deformity and cortical thickening seen at the midshaft of the femur consistent with an old healed fracture. The hip joint space was maintained and the articular surfaces are intact.  Tricompartmental degenerative changes were seen at the right knee, most marked at the patellofemoral joint.  There was no acute bone or joint abnormality.  The Veteran was able to work in his chosen profession and to perform substantial gainful employment.

A December 2010 private treatment record shows complaints of pain with movement, stiff muscles, joint pain, and arthritis.  The Veteran reported restrictions with climbing.  Physical examination found cicatrix of the right femur, swelling of the medial right knee and intrapatellar swelling, a half-inch leg length discrepancy, limitation of knee extension, and crepitance of the bilateral knees.

In February 2011, the Veteran underwent a VA examination in conjunction with this claim.  The Veteran reported a history of wearing a lift in his right shoe since his in-service injury and had developed pain throughout his right leg including his ankle.  He reported that for the last ten years he had had stiffness and soreness of the right ankle, which he attributed to the fracture of his right femur and problems with his right knee.  At the time of the examination, the Veteran reported stiffness in his ankle and pain in both his ankle and knee.  He stated that he could predict the weather by his back, shoulder, knees, and ankle.  He walked with a cane most days due to right knee pain.  This disability affected his usual daily activities because it caused pain.  He reported occasional flare-ups.  No gait abnormality was noted.  He was able to do all chores including cooking, dishwashing, cleaning, laundry, and shopping.  He was able to ride a riding lawnmower, but was unable to squat or kneel to repair it if there was a problem.  His hobbies included fishing and traveling.  He walked several blocks once a week for exercise.  He was a full-time professional truck driver.  He reported two weeks of lost time in the prior twelve months and that was due to his lower back.  He did not report any falls within the prior year.  He reported a limitation of lifting to no more than 25 lbs.  He was able to sit for over two hours and stated that he usually drove 150 miles then took a break.  He could stand for more than 15 minutes and walk for more than several blocks.  

Physical examination of the right knee found diffuse tenderness that was worst at medial patellar border, but no effusion, edema, redness, heat, inflammation, abnormal movement, instability, deformity, malalignment, or guarding of movement.  There were 1.2 cm and .5 cm scars superior and lateral to the patella that were lighter than his normal skin.  Neither scar had pain, adherence to the underlying tissue, ulcerations, breakdowns, loss of skin, depression, elevation, loss of underlying tissue, inflammation, edema, or keloid.  An equilateral triangle scar measuring 1.8 cm in diameter was located 6 cm below the medial patellar border on the right leg.  There was slight depression, but no pain, adherence to the underlying tissue, ulcerations, breakdowns, loss of skin, elevation, loss of underlying tissue, inflammation, edema, or keloid.  This scar was lighter than the Veteran's normal skin. He had full range of extension of the right knee, but his flexion was limited to 115 degrees.  Both ranges of motion had objective evidence of pain or painful motion.  His muscle strength was decreased to 4/5 in both extension and flexion.  Stability testing was normal.  There was some crepitance with patella-femoral testing.  He had an antalgic gait favoring the right knee, but no evidence of abnormal weight bearing.  There were no additional functional limitations of this joint including no additional loss of range of motion during flare-ups, or secondary to repetitive use of the joint time three repetitions, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.  A right knee x-ray showed moderate to advanced tricompartmental degenerative joint disease.

In August 2011, the Veteran again underwent a VA examination in conjunction with this claim.  At that time he denied taking any pain medication for his right knee.  He did not do any exercises for his right knee.  He stated that he used a cane for his vertigo, not his knee or leg.  He reported limitations to daily activities because of his head, not his leg.  He wore a quarter-inch lift in his right shoe.  He reported that his right knee always felt unstable but he had not had any falls in the prior year.  He did not wear a knee brace.  At the time of this examination, he did not describe difficulties going up or down steps.  He stated that he was only capable of walking one city block because of his knee condition.  He reported limitations with lifting to no more than 25-30 pounds.  Sitting or standing in one spot did not bother him as long as there was no vibration.  He reported some numbness in his right lower leg around one of the scars.  He was independent in activities of daily living.  Physical examination found normal posture and gait with no abnormal shoe wear.  He had full range of motion of the hip without pain.  

After a review of the pertinent evidence, the Board determines that a compensable initial rating higher is not warranted.  Based on the above, the Veteran's right femur fracture has healed without resulting false joint, malunion, or nonunion of the femur.  Likewise, there was no evidence of a right hip disability.  A right knee disability has been shown and is currently rated separately under hyphenated diagnostic code 5003-5260 based on arthritis and limitation of motion.  This rating was addressed in the September 2015 Board decision and is not currently on appeal.  Moreover, in the absence of malunion or nonunion of the femur, this separate right knee disability is more appropriate than a rating under DC 5255, which requires both a knee disability and malunion or nonunion of the femur.  See 38 C.F.R. § 4.71a.  Thus, a compensable rating for residuals of a right femur fracture is not warranted.  See 38 C.F.R. §§ 4.31, 4.71a, DC 5255.

Additionally, the Veteran's residuals of a right femur fracture have been associated with several surgical scars; however, there is no indication that these scars are painful, unstable, or large (more than six square inches).  Thus, a separate compensable rating is not warranted.  See 38 C.F.R. § 4.118, DC's 7801, 7802, 7804, 7805.

Therefore, the Board finds that the preponderance of the evidence is against an initial compensable rating for residuals of a right femur fracture.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321 (b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provided for higher ratings for more severe symptoms, such as false joint, malunion, or nonunion of the femur.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is denied.

An initial compensable rating for residuals of a right femur fracture is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


